JONES, Judge,
dissenting:
I must respectfully dissent.
In many respects I agree with the majority. However, I am compelled to dissent. Considering the fact that the Supreme Court granted writs in State v. Peart, 597 So.2d 1014 (La.1992) and has under advisement the question as to whether or not the Orleans Indigent Defender’s Program (OIDP) is capable of providing a criminal defendant proper legal representation; and furthermore, considering that this defendant’s most persuasive argument is that of ineffective assistance of counsel; I cannot affirm a defendant’s conviction under these *963circumstances wherein the defendant has been sentenced to life imprisonment.